United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Ali Giovanni Magin		:
Application No. 16/365,400			:		Decision on Petition
Filing Date: March 26, 2019			:				
For: 	Integrated Intelligence Systems and 	:
Processes				:
	

This is a decision on the petition filed July 12, 2021, which is being treated as a petition under  37 C.F.R. § 1.181 to withdraw the holding of abandonment of application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The Office mailed a non-final Office action June 19, 2020.  

An amendment was filed/received on September 18, 2020.

The amendment fails to comply with 37 C.F.R. § 1.33.  Specifically, the amendment is unsigned.

The amendment fails to comply with 37 C.F.R. § 1.121(c), which states,

	Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) 	Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one

statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) 	When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” 
(3) 	When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining. 
(4) 	When claim text shall not be presented; canceling a claim. (i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.” (ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim. 
(5) 	Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number

The amendment fails to comply with 37 C.F.R. § 1.121(c) for several reasons.  For example, the amendment does not include a full listing, status identifiers, or markings identifying the changes to Claim 1.

A second amendment was filed on September 29, 2021.  The second amendment is signed.  The second amendment fails to comply with 37 C.F.R. § 1.121(c) for the same reasons as the first amendment.
The Office mailed a Notice of Non-Compliant Amendment (“NNCA”) setting an extendable two-month period for reply on October 7, 2020.  The NNCA correctly states the amendment is “non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.”  However, the NNCA incorrectly states the amendment fails to comply with 37 C.F.R. § 1.121 or 37 C.F.R. § 1.4 because the amendment is not signed.  As previously stated, the second amendment is signed.

The NNCA indicates applicant must file a response to the NNCA.  The NNCA states, with emphasis in the original,

Failure to timely respond to this notice will result in:

Abandonment of the application if the non-compliant amendment is a non-final amendment or an amendment filed in response to a Quay action.

The Office failed to receive a reply to the NNCA, and an extension of time was not obtained.  As a result, the application became abandoned on December 8, 2020.

The Office issued a Notice of Abandonment on June 15, 2021.

If the Office issues a notice or Office action requiring the submission of an item, an applicant must timely file response to avoid abandonment of the application even if the requirement is incorrect unless the Office withdraws the notice or Office action within the time period set to respond to the notice or Office action.  In this case, the Office did not withdraw the NNCA.

If a requirement in a notice or Office action is incorrect, an applicant may file a reply identifying the reason(s) the requirement is incorrect or file a reply complying with the requiredment.  For example, in this case, applicant could have filed a response stating the second amendment is signed, or if desired, simply resubmitted a copy of the signed amendment.  An applicant may not ignore a notice or Office action including a requirement because the applicant believes the requirement is incorrect and/or improper.

The issue of whether an application is abandoned due to a failure by an applicant to file a reply to a notice or Office action does not depend on the extent to which the notice or Office action is “correct.”  Even if a notice or Office action is incorrect, a reply must be filed.  

Example 1:	If an applicant fails to respond to an incorrect restriction requirement, which is later determined to be untenable as drafted, the application is abandoned.  

Example 2:	If an Office action is mailed including an improper rejection of a claim based on anticipation over a reference, the applicant must file a response to the Office action to avoid abandonment.

In view of the prior discussion, the application is abandoned even though the NNCA incorrectly states the amendment is not signed.  Therefore, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (signed amendment complying with 37 C.F.R. § 1.121(c)), the required petition fee ($52 for micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition under 37 C.F.R. § 1.137(a) form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


			


    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.